Citation Nr: 0107565	
Decision Date: 03/14/01    Archive Date: 03/21/01	

DOCKET NO.  99-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as discogenic disease at the level of the 
4th and 5th lumbar vertebrae, with radiculopathy.

2.  Entitlement to service connection for post-traumatic 
arthritis of the cervical spine.

3.  Entitlement to service connection for nephrolithiasis.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as the residual 
of exposure to Agent Orange.

6.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of strain of the left scapula.

7.  Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada. 

Upon review of this case, it would appear that, in addition 
to the issues noted above, the veteran seeks service 
connection for a chronic gastrointestinal disorder, including 
a chronic stomach condition and/or gastritis,  Inasmuch as 
this issue has not yet been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.  



REMAND

During service, the veteran on occasion suffered various, 
apparently minor, problems with his lower back.  Since the 
time of the veteran's discharge, he has suffered one, and 
perhaps more, on-the-job injuries involving his lower back 
and cervical spine.  While on VA general medical examination 
in January 1999, the examiner stated his opinion that the 
veteran's current back problems, "both in the neck and in the 
lumbosacral region," originated in service, and were further 
"aggravated" by post service trauma in 1991, this opinion 
appears to have been based solely on history provided by the 
veteran, and without reference to the veteran's service 
medical records.

Regarding the veteran's claim for service connection for 
nephrolithiasis, the Board notes that, while during a period 
of private hospitalization in December 1981, there was noted 
the presence of renal calculi, it is unclear at this time 
whether the veteran has at any time suffered from chronic 
nephrolithiasis, and, if so, whether that disability had its 
origin during his period of active military service.  

Turing to the issue of service connection for post-traumatic 
stress disorder, the Board notes that, while on various 
occasions, the veteran has received a diagnosis of post-
traumatic stress disorder, he has additionally received 
diagnoses of other, varying psychiatric disabilities, 
including major depression, anxiety, and a dysthymic 
disorder.  Following a VA psychiatric examination in May 
1997, the examiner offered the opinion that the veteran did 
not currently "demonstrate any symptoms of post-traumatic 
stress disorder secondary to (combat) exposure in Vietnam."  
Only the final page, that is, page 4, of that examination is 
currently of record.

Regarding the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities, claimed as 
the residual of exposure to Agent Orange, the Board concedes 
that, based on the evidence of record, a portion of the 
veteran's active duty consisted of service in the Republic of 
Vietnam.  However, it is at this time unclear whether the 
veteran suffers from chronic peripheral neuropathy of his 
lower extremities, and, if so, whether that disability is the 
result of exposure to Agent Orange.

Regarding the issue of an increased rating for the service-
connected residuals of left scapular strain, the Board notes 
that, based on a review of the pertinent evidence of record, 
recent findings on VA examinations in January and December 
1999 appear to be somewhat inconsistent.  In that regard, on 
VA orthopedic examination in January, the veteran's left 
shoulder showed abduction to 70 degrees, with flexion to 
80 degrees, internal rotation to 60 degrees, and external 
rotation to 40 degrees, while on subsequent examination in 
December 1999 (which examination, it should be noted, was 
apparently conducted by a nurse-practitioner, and not an 
orthopedic surgeon), internal rotation of the left shoulder 
was to only 10 degrees, and external rotation was reported as 
"negative."  Abduction was to only 60 degrees, with 
"positive___."  Under such circumstances, the Board is of 
the opinion that clinical findings noted in December 1999 
are, at the very least, incomplete, and, as noted above, 
inconsistent.  Accordingly, further development will be 
undertaken prior to adjudication of the veteran's current 
claim for an increased rating.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 U.S. Vet. App. (Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a) 114 Stat. 2096___ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a REMAND in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§  3-4, 114 Stat. 2096___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Accordingly, for these reasons, a REMAND is 
required.

The case is, therefore, REMANDED for the following actions:


1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1999, the date of 
the most recent VA examination reports of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign any 
necessary authorization for release of 
any private medical records to the VA.  
Additionally, the RO should then take all 
necessary action to procure pages 1, 2, 
and 3 of the VA psychiatric examination 
conducted in May 1997.


2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed low back disorder, post-
traumatic arthritis of the cervical 
spine, nephrolithiasis, and peripheral 
neuropathy of the lower extremities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
veteran currently suffers from chronic 
low back and/or cervical spine 
disabilities, or chronic nephrolithiasis 
or peripheral neuropathy of the lower 
extremities.  Should it be determined 
that the veteran suffers from chronic 
forms of any of these disabilities, an 
additional opinion is requested as to 
whether such chronic disability is as 
likely as not the result of some incident 
or incidents of the veteran's period of 
active military service, including, in 
the case of peripheral neuropathy of the 
lower extremities, exposure to Agent 
Orange in the Republic of Vietnam.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.  Moreover, the opinions 
expressed must be accompanied by a 
complete rationale.  


3.  As regards the claims for increased 
ratings for the veteran's service-
connected residuals of left scapular 
strain and prostatitis, the veteran 
should be afforded  additional VA 
orthopedic and urologic examinations.  
All pertinent symptomatology and findings 
should be reported in detail.  To that 
end, the examiner should report medical 
complaints, symptoms, and clinical 
`findings, including, as regards the 
veteran's service-connected scapular 
strain, range of motion and degrees of 
arc in all planes with an explanation as 
to what is the normal range of motion, 
and pain on use, and comment on the 
functional limitation, if any, caused by 
the veteran's service-connected left 
scapular strain.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Regarding the 
veteran's prostatitis, the examining 
urologist should specifically comment as 
to whether the veteran currently suffers 
from active prostatitis, and, if not, 
what explanation might be given for his 
current complaints of nocturia and 
daytime frequency.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.  


4.  With regard to the veteran's claim of 
entitlement to service connection for a 
post-traumatic stress disorder, the 
veteran should be once again be advised 
of the nature of the information needed 
in order to permit meaningful research to 
confirm the stressors which he asserts 
have resulted in psychiatric impairment.  
He should be given another opportunity to 
provide such information.  The RO should 
again review his statement of September 
1998 wherein he reported the name of a 
fellow soldier who reportedly 
participated in a firefight with him and 
provide whatever assistance is possible 
to help the veteran contact this 
individual.


5.  Finally, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 (February 
5, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded t 
the regional office.  Kutscherousky v. West 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


